Citation Nr: 1600146	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a right knee disability.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned.  Additional evidence received at the hearing, with a waiver or RO initial consideration, and a transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  In a statement received in November 2015, the Veteran alleged his hearing loss is due to exposure to computer noise in service and indicated that he has no new information regarding his right knee disability.  As discussed below, the Board finds that the Veteran is not prejudiced by proceeding with adjudication at this time.  

The issue of service connection for ulceration of the bilateral lower extremities as secondary to service-connected type 2 diabetes mellitus was raised by the Veteran during the October 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issues of service connection for right ear hearing loss and for a right knee disability and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDINGS OF FACT

1. It is reasonably shown that the Veteran's left ear sensorineural hearing loss (SNHL) began in service and has persisted.  

2. It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.  


CONCLUSIONS OF LAW

1. Service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the Board is granting service connection for left ear hearing loss and tinnitus, there is no reason to belabor the impact of the VCAA on those matters; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that during the October 2015 hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  In a statement received from the Veteran in November 2015, he indicated that he was unable to obtain additional evidence and has no new information regarding his right knee disability.  Regarding his hearing loss, he requested that his claim be reconsidered based on acoustic trauma he alleges he sustained from working around loud computers in a computer room during service.  The Board finds that the Veteran is not prejudiced by proceeding with adjudication at this time, because his November 2015 statement indicates that he has no further evidence to submit.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be established by affirmatively showing inception in service.  38 C.F.R. § 3.303(a).  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He asserts that he sustained acoustic trauma in service from frequently working around computers in a computer room and from the blast of a rocket attack that hit a munitions facility on his base during the Vietnam War in July 1967.  

The Veteran's DD Form 214 shows that he served from April 1966 to March 1969 with service in Vietnam.  His military occupational specialty was computer operator.  


On February 1966 service enlistment examination, the Veteran's right knee was normal.  Audiometry revealed puretone thresholds, in decibels, were:
Hertz

500
1000
2000
3000
4000
6000
Right
5 (20)
5 (15)
 0 (10)
10 (20)
 5 (10)
55 (65)
Left
0 (15)
5 (15)
15 (25)
25 (35)
45 (50)
50 (60)

(The numbers in parentheses show conversion of the findings from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) standards and are provided for comparison purposes.)

In an associated report of medical history, the Veteran indicated that he had ear, nose, and throat trouble, described as a history of otitis externa with no sequelae.  Follow-up March 1966 audiometry revealed puretone thresholds, in decibels, were:
Hertz

500
1000
2000
3000
4000
6000
Right
 0 (15)
-5 (5)
 5 (15)
 5 (15)
0 (5)
55 (65)
Left
-5 (10)
   0 (10)
10 (20)
25 (35)
40 (45)
65 (75)


On July 1967 service examination (for application to officer candidate school), whisper and spoken voice test scores were 15/15 in each ear.  

On February 1969 service separation examination, whisper voice test scores were 15/15 in each ear.  Audiometry revealed puretone thresholds, in decibels, were:
Hertz

500
1000
2000
3000
4000
6000
Right
10
10
10
10
10
10
Left
10
10
10
10
10
10


July and September 1974 private treatment records (submitted by the Veteran) from W.D., M.D., note "high frequency hearing loss" in each ear; the record does not reflect the Veteran's name or other identifying information.  

A November 2002 private treatment record from R.B., M.D., shows a complaint of right ear pressure.  Clinical examination found a red right ear canal and cerumen.  In August 2006, the Veteran reported a left ear problem.  Clinical examination found a red left ear canal.  

A February 2007 private treatment record from V.S., M.D., shows a complaint of hearing loss.  

October 2008 private treatment records from Advanced Hearing Center indicate that the Veteran was provided hearing aids.  Audiometry revealed puretone thresholds, in decibels, were:
Hertz

500
1000
2000
3000
4000
6000
Right
10
15
25
65
85
80
Left
10
20
40
85
105
100


A November 2008 private treatment record from P.H., M.D., notes that clinical evaluation was positive for hearing loss.  In January 2009, it was noted that the Veteran had hearing aids.

On January 2011 VA examination, the Veteran reported noise exposure from a single incident in service in July 1967; there was a loud explosion when his air base was attacked.  He also reported postservice recreational noise exposure from hunting (without hearing protection) and from firearms (with hearing protection).  

He endorsed tinnitus but was unsure of the date of onset.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
10
15
25
55
80
Left
10
15
40
80
95

Speech recognition (by Maryland CNC word list) was 96 percent in each ear.  The diagnoses were SNHL and tinnitus in each ear.  The examiner opined that without accurate audiometric data at separation, an opinion regarding a connection between the Veteran's hearing loss and noise exposure during service cannot be rendered without resorting to mere speculation.  The examiner explained that prior to enlistment February and March 1966 service audiometry confirmed the Veteran had hearing loss at 4000 Hz and 6000 Hz in the left ear and at 6000 Hz in the right ear.  At separation, a whisper test and audiometric thresholds indicated normal hearing.  Due to documented hearing loss prior to service, suspect audiometric thresholds at separation are inaccurate.  Also, whispered voice tests are insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and are not reliable evidence of normal hearing or hearing impairment.  

VA treatment records show that in May 2013 the Veteran reported hearing loss.  In July 2013, he reported noise exposure from Vietnam, tinnitus, and decreased hearing bilaterally.  Audiometry revealed sensorineural hearing loss in both ears (the audiogram is not in the record); word recognition was 92 percent in the right ear and 88 percent in the left ear.  In September 2013, the Veteran was provided hearing aids.  

The Veteran submitted internet articles that indicate Da Nang Air Base was attacked by rockets in July 1967, and copies of photographs that purportedly show the base during the attack.  


Left Ear Hearing Loss

Based on a review of the evidence, the Board concludes that service connection for left ear hearing loss is warranted.  It is reasonably conceded that the Veteran incurred acoustic trauma in service from an explosion during a rocket attack on his base.  Furthermore, the evidence shows that he has a current left ear hearing loss disability as defined by VA.  The Board also finds that the evidence is in equipoise with respect to whether his current left ear hearing loss disability manifested in service.  Although audiometry on February and March 1966 service examinations show elevated puretone thresholds in the left ear, the examination reports do not note a left ear hearing loss disability, and the Veteran was assigned an H-1 physical profile.  As a left ear hearing loss disability was not noted on entry, the Veteran is presumed to have been in sound condition with respect to his left ear hearing when he was examined, accepted, and enrolled for service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The Board notes that even though audiometry at separation found the Veteran's hearing to be normal, such is not fatal to his claim of service connection, as he can establish service connection by affirmative evidence of onset in service and persistence since.  Significantly, the January 2011 VA examiner found the February 1969 audiometry suspect due to documented left ear hearing loss at entry.  At the October 2015 hearing, the Veteran testified that his hearing loss increased in severity following an explosion from a rocket attack on his base and from exposure to computer noise during service.  Postservice records tend to show a progression of left ear hearing loss following service.  Private treatment records from 1974 show "high frequency hearing loss" in the left ear.  October 2008 private audiometry from Advanced Hearing Center shows a left ear hearing loss disability under VA regulations, and the January 2011 VA examiner diagnosed left ear SNHL.  Thus, in considering the above evidence and affording the Veteran the benefit of the doubt, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that his left ear hearing loss manifested in service and has persisted since.  All of the requirements for establishing service connection are met.  Service connection for left ear hearing loss is warranted.  

Tinnitus

At the October 2015 hearing, the Veteran testified that he has had tinnitus since service.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  The January 2011 VA examination report notes that the Veteran was "[n]ot sure" when his tinnitus began.  However, in a February 2011 statement from the Veteran, he unequivocally related the onset of his tinnitus to the concussive explosions during a rocket attack on his base in Vietnam.  The Board finds the Veteran's statement in February 2011 and his sworn testimony at the October 2015 hearing regarding onset and persistence of tinnitus since service credible.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that all the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.  



REMAND

Although February and March 1966 service audiometry show an elevated puretone threshold in the right ear at 6000 Hz, they do not show thresholds that constitute a right ear hearing loss disability under VA regulations, nor do they note such disability.  The January 2011 VA examiner opined that without accurate audiometric data at separation, an opinion regarding a connection between the Veteran's hearing loss and noise exposure during service cannot be rendered without resorting to mere speculation.  The Board notes that the examiner's opinion does not reflect consideration of the Veteran's allegation that his hearing loss is related to exposure to computer noise while working in a computer room during service.  Additionally, the Veteran is now service-connected for left ear hearing loss and tinnitus.  As the examiner's opinion does not address whether the Veteran's right ear hearing loss may be related to exposure to computer noise from working in a computer room in service, and whether the right ear hearing loss is secondary to his left ear hearing loss and/or tinnitus, an addendum opinion is necessary.  
 
A March 2009 opinion by D.R., M.D., notes the Veteran's report of intermittent right knee symptoms since an injury in 1966 when he sustained a direct blow and contusion to the right knee and "was out of training for a few weeks."  Dr. D.R. indicated that the Veteran had arthroscopic surgery in the mid 1990's but his knee was found to have substantial arthritic changes in the right patella.  Dr. D.R. initially saw the Veteran in January 2008 and performed a right knee arthroscopy in February 2008.  Dr. D.R. opined that "[i]n light of his history, physical exam and current conditions, and findings of his knee at the time of surgery, ongoing problems with his right knee and essentially no problems with his left knee, it is safe to assume that his original knee injury in 1966 certainly has a role in his present condition."  Notably, in a February 2009 statement, the Veteran asserted that treatment of the alleged knee injury in service entailed being "restricted to quarters for the weekend" and he "was back on duty Monday."  Additionally, on July 1967 service examination (for application to officer candidate school), his right knee was normal.  In an associated report of medical history, the Veteran indicated he had swollen or painful joints and denied "trick" or locked knee.  On February 1969 service separation examination, his knee was normal.  The service treatment records (STRs) are otherwise silent for any complaints, treatment, findings, or diagnosis related to the right knee.  The Board finds that Dr. D.R.'s opinion is based on facts that are inconsistent with the Veteran's February 2009 statement and the STRs.  Accordingly, a remand for an advisory opinion is necessary.  

Additionally, the record does not reflect that the AOJ has sought evidence that the Veteran has identified as potentially relevant to his claim of service connection for a right knee disability.  Specifically, the Veteran asserts that he received treatment for his right knee injury in service at Naval Hospital Camp Pendleton in June and July 1966.  He has also stated that he underwent right knee surgery by Dr. James Bonnett in 1996.  The AOJ should ask the Veteran to provide releases for VA to obtain any records of private treatment he has received for his hearing loss and right knee disabilities since service.  The AOJ should also complete exhaustive development to obtain any treatment records from Naval Hospital Camp Pendleton.  

Finally, the claim for TDIU is inextricably intertwined with the pending service connection claims that are being remanded, and adjudication of the TDIU claim must be deferred until the intertwined issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his right ear hearing loss and right knee disability since service (to specifically include records related to the right knee surgery in 1996 by Dr. James Bonnett) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include any updated VA records since February 2014.  

2. The AOJ should arrange for exhaustive development for complete records of any treatment the Veteran received for a right knee injury at Naval Hospital Camp Pendleton in June and July 1966.  

3. After the development in instructions #1 and #2 above, the AOJ should return the entire record to January 2011 VA examiner for review and an addendum opinion regarding the etiology of the Veteran's right ear hearing loss and whether or not such disability has been caused or aggravated by his service-connected left ear hearing loss and/or tinnitus.  If the January 2011 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based on a review of the entire record and a copy of this remand, the examiner should provide opinions that respond to the following:  

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right ear hearing loss is related to his service (to include as due to exposure to computer noise while working in a computer room during service)?  

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's right ear hearing loss is caused OR aggravated by his service-connected left ear hearing loss and/or tinnitus?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. After the development in instructions #1 and #2 above, the AOJ should also arrange for an orthopedic examination of the Veteran to determine the likely etiology of his right knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

As to each diagnosed right knee disability, is it at least as likely as not (i.e., a 50% or better probability) that such is related to his service (to include as due to the alleged right knee injury during in June or July 1966)?    

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

5. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


